DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US PGPub 2018/0248001, hereinafter referred to as “Stamper”) in view of Lin (US PGPub 2009/0174067, hereinafter referred to as “Lin”).

Stamper discloses the semiconductor device substantially as claimed.  See figures 1A-5D and corresponding text, where Stamper teaches, in claim 1, a semiconductor device, comprising: 
a first semiconductor structure (20, 18, 16, 14) (M1 lower level) comprising a plurality of first conductive features (24) adjacent to a top surface (18) of the first semiconductor structure (figure 4; [0031-0033]); 
a second semiconductor structure (20’, 22, 26, 25, 32, 34) (M2 above level) positioned above the first semiconductor structure (20, 18, 16, 14) (M1 lower level) and comprising a plurality of second conductive features (22) adjacent to a bottom surface of the second semiconductor structure (20’, 22, 26, 25, 32, 34) (figure 4; [0031-0033]); and 
a connection structure (examiner view that Stamper discloses a  conductive wires and vias, [0021]) positioned between the first semiconductor structure (20, 18, 16, 14) (M1lower level) and the second semiconductor structure (20’, 22, 26, 25, 32, 34) (figure 4, [0031-0033]); 
wherein the connection structure (conductive wires and vias, [0021]), comprises a connection layer (examiner view that Stamper discloses a  conductive wires and vias, [0021]) electrically coupled to the plurality of first conductive features (24) and the plurality of second conductive features (22), a plurality of first porous interlayers (30’’) positioned between the plurality of first conductive features (24) and the plurality of (22), and a connection insulating layer (20, 20’) positioned between the first semiconductor structure and the connection structure, wherein the plurality of first porous interlayers (30’’) are positioned in the connection insulating layer and penetrate the connection insulating layer.
Stamper fails to explicitly show, in claim 1, wherein a porosity of the plurality of first porous interlayers is between about 25% and about 100%.  
Lin teaches, in claim 1, a similar semiconductor device, of forming airgaps interconnect structures where a dielectric porogen would preferably of about 5 to 90% ([0021], [0138]).  In addition, Lin provides the advantages of lowering the effective dielectric constant. {0020])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a porosity of the plurality of first porous interlayers is between about 25% and about 100%, in the device of Stamper, according to the teachings Lin, with the motivation of lowering the effective dielectric constant.  


Stamper teaches, in claim 2, further comprising a plurality of porous dielectric layers positioned on sidewalls and bottom surfaces of the plurality of first porous interlayers (figure 4; [0031-0033]).  
Stamper teaches, in claim 3, wherein the connection layer is positioned in the connection insulating layer (figure 4; [0031-0033]).  
in claim 4, wherein the connection insulating layer comprises a bottom insulating layer positioned on the top surface of the first semiconductor structure, a middle insulating layer positioned on the bottom insulating layer, and a top insulating layer positioned on the middle insulating layer (figure 4; [0031-0033]).  
Stamper teaches, in claim 5, wherein the plurality of first porous interlayers are positioned so as to penetrate the bottom insulating layer, the middle insulating layer, and the top insulating layer (figure 4; [0031-0033]).  
Stamper teaches, in claim 6, wherein the plurality of first porous interlayers have a thickness less than a thickness of the connection insulating layer (figure 4; [0031-0033]).  
Stamper teaches, in claim 7, further comprising a second porous interlayer positioned between the top insulating layer and the second semiconductor structure (figure 4; [0031-0033]).
Stamper teaches, in claim 8, wherein a porosity of the second porous interlayer is less than the porosity of the plurality of first porous interlayers (figure 4; [0031-0033]).  
Stamper teaches, in claim 9, wherein the porosity of the second porous interlayer is between about 25% and about 50% (figure 4; [0031-0033]).  
Stamper teaches, in claim 10, wherein the plurality of first porous interlayers have widths less than widths of the plurality of second conductive features (figure 4; [0031-0033]).  
in claim 11, wherein widths of the plurality of first conductive features are greater than the widths of the plurality of first porous interlayers (figure 4; [0031-0033]).  
Stamper teaches, in claim 12, wherein the connection structure comprises a plurality of assistance layers positioned in the connection insulating layer (figure 4; [0031-0033]).  
Stamper teaches, in claim 13, wherein the second semiconductor structure comprises a plurality of guard rings positioned on the plurality of assistance layers (figure 4; [0031-0033]).  
Stamper teaches, in claim 14, wherein the connection structure comprises a connection insulating layer positioned between the first semiconductor structure and 4879-7201-7157, v. 1Application No. 16/829,665 Attorney Docket No. 5481/0544PUS1 Response to Office Action dated 8 Oct 2021 Page 4 of 9 the connection structure, a plurality of assistance layers positioned in the connection insulating layer, and the second semiconductor structure comprises a plurality of guard rings positioned on the plurality of assistance layers (figure 4; [0031-0033]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 5, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898